Citation Nr: 0212465	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  96-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for plantar fasciitis of the left heel.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The veteran had active military service from December 20, 
1963 to December 31, 1993.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The RO, in pertinent part, 
granted service connection for plantar fasciitis of the left 
heel and bilateral pes planus and assigned a noncompensable 
evaluation from January 1, 1994, the day following retirement 
from active duty.

In May 1996 the RO increased the disability rating to 10 
percent in accordance with Diagnostic Codes 5276-5284 
effective from January 1, 1994.  The veteran continued his 
appeal. 

In September 1997 the Board, in pertinent part, remanded the 
case to the RO for further development and adjudicative 
actions. 

In March 1999 the Board again remanded the case to the RO for 
additional development of the evidence to include a special 
orthopedic examination, and adjudicative actions.  

In August 2000 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The symptomatology resulting from the veteran's bilateral 
flat feet is productive of no more than mild disability.



2.  The symptomatology resulting from the veteran's plantar 
fasciitis of the left heel is productive of no more than 
moderately severe disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
bilateral flat feet have not been met. 38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2001).

2.  The criteria for an initial evaluation of 20 percent for 
plantar fasciitis of the left heel have been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

Service medical records show mild bilateral pes planus and 
tenderness in the left heel pad area associated with plantar 
fasciitis.  In December 1993 the left heel pad area 
associated with plantar fasciitis remained painful.  No 
symptoms attributed to bilateral pes planus were noted.  

A March 1994 VA general medical examination shows the feet 
revealed minimal pes planus deformity.  The examiner noted 
that there was still appreciable arch remaining.  It was 
noted that the veteran had a history of left heel pain and 
plantar fasciitis.  It was indicated that on flare-ups he 
limped.  This had been occurring on and off for the past 
year, but he claimed that x-rays were negative.  

It was noted that he sometimes required cortisone injections 
in the heel area.  Objective examination showed no tenderness 
or deformity.  Gait was normal.  X-ray of the left heel 
revealed physiologic plantar calcaneal spur.  Impression was 
no significant abnormality.  Final examination impression 
revealed minimal pes planus deformity.

Post-retirement service medical records show painful left 
heel in January 1994.  History of plantar fasciitis was noted 
in June 1994.  

A September 15, 1995 podiatric treatment record shows the 
veteran complained of left heel pain.  The examiner 
recommended a pronation spring control (PSC) brace for the 
left side.  

A September 22, 1995, podiatric treatment record noted a 
history of left heel pain.  The veteran primarily complained 
of left heel pain.  The heel was sensitive to pressure.  It 
limited his shoe gear and activity.  It was noted that x-rays 
revealed pes cavus and a well defined calcaneal heel spur.  
The examiner recommended different lines of shoes and 
medication for pain.  The veteran was told not to go barefoot 
when walking.  The examiner noted that the overall approach 
should be orthotics

A March 1999 evaluation of the feet was negative for 
callus/corns, or skin breakage ulcers.  

A May 2000 VA orthopedic examination report shows the medical 
specialist reviewed the veteran's claims file.  It was noted 
that the service medical records showed the onset of left 
foot pain after the veteran fell during a racquetball 
tournament which he had participated in approximately one 
month prior to seeking treatment.  

There was a description of left pre-calcaneal pain after the 
tournament, which usually occurred with prolonged standing 
and running but not during racquetball.  An examination 
revealed tenderness to the anteromedial aspect of the left 
heel pad and tenderness of the arch on the plantar fascia.  A 
diagnosis of fasciitis was given.  

It was noted that the veteran continued to complain of 
plantar fasciitis with mild pes planus and he was casted for 
bilateral orthotics.  The orthotics were said to have 
provided some relief but he still had recurrent pain.  He 
continued to have a diagnosis of left plantar fasciitis and 
on VA examination noted symptoms on flare-ups.  The examiner 
at that time recorded minimal pes planus.  

Currently, the veteran reported that as far as his feet were 
concerned, his flat feet were not a problem, but he continued 
to have constant pain in the left heel pad region.  It was 
recorded that the area was longstanding in nature and he had 
had multiple steroid injections previously.  Weight bearing 
remained painful.  

It was noted that two months earlier he incurred an 
intercurrent right Achilles tendon injury while demonstrating 
a basketball move to a youngster.  He sought treatment for a 
right Achilles tendon tear.  

On current objective examination it was noted that the 
veteran walked with a limp on the right secondary to a right 
Achilles tendon injury.  The feet revealed minimal pes planus 
deformity bilaterally.  No significant pronation of either 
foot was noted.  The ankles revealed both ankles to have 10 
degrees of dorsiflexion and 35 degrees of plantar flexion.  
No pain on motion was noted.  No swelling of the ankles was 
noted.  

There was tenderness to palpation of the Achilles tendon on 
the right due to recent injury.  He wore an Ace bandage on 
the right ankle which was removed for the examination.  There 
was no tenderness to palpation on the plantar aspect of the 
feet except for an area of very intense tenderness to 
palpation of the left heel pad region at the calcaneal 
insertion of the plantar fascia.  It was markedly tender to 
palpation and was noted to recreate symptomatology.  

He was able to walk on the left but was unable to toe walk on 
the right due to the Achilles tendon injury.  He was able to 
heel walk on the right but not on the left due to plantar 
fasciitis.  
The medical specialist noted that there was no pain on range 
of motion testing.  It was noted that pain would further 
limit functional ability during flare-ups or with increased 
use, although it was not feasible to attempt to express them 
in terms of additional limitation of motion as such matter 
could not be determined with any degree of medical certainty.

It was noted that as far as symptoms and manifestations were 
concerned, the veteran had minimal bilateral pes planus which 
in itself caused no particular problem with his feet.  It was 
noted that his primary problem related to plantar fasciitis.  
He continued to have left heel pad pain, worsened with weight 
bearing.  He had numerous orthotic devices and arch supports 
with no more than partial or temporary relief.  

The examiner opined he did not think that there were any 
overlapping symptoms or manifestations which were overlapping 
each other as the pain was located in the left heel pad 
region in the area of the calcaneal insertion of the plantar 
fascia.  The examiner opined that the veteran would be 
restricted with respect to prolonged periods of weight 
bearing.  X-ray of both feet was normal except for a plantar 
calcaneal spur, on the left.

An addendum shows that both feet were warm and that dorsalis 
pedis pulses were palpable.  No plantar callosity formation 
was noted.  No skin breakdown was noted.  Impression revealed 
minimal bilateral pes planus and markedly symptomatic plantar 
fasciitis of the left foot.

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by the VA Schedule For 
Rating Disabilities.  The provisions contained in the rating 
schedule represent, as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.


In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including the service medical records. 
38 C.F.R. §§ 4.1, 4.2, 4.41.

Pronounced flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, which 
is not improved by orthopedic shoes or appliances is 
evaluated as 50 percent disabling when bilateral, and 30 
percent disabling when unilateral.  Severe flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities is 30 
percent disabling when bilateral, and 20 percent disabling 
when unilateral.  

Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, and pain 
on manipulation and use of the feet is evaluated as 10 
percent disabling for both bilateral and unilateral.  

Mild symptoms relieved by built-up shoe or arch support are 
evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 
5276.

For other foot injuries, a 30 percent evaluation is provided 
for severe foot injury.  For a moderately severe foot injury, 
a 20 percent evaluation is provided.  For a moderate foot 
injury, a 10 percent evaluation is provided.  (Note: for 
actual loss of use of the foot a 40 percent rating is 
provided.  Diagnostic Code 5284.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in other activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59.  



The Board also notes that in DeLuca v. Brown, 2 Vet. App. 
202, 206 (1995) the United States Court of Appeals for 
Veterans Claims (CAVC) held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered, and that examination must adequately 
portray the extent of functional loss due to pain "on use or 
due to flare-ups."

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).  Impairment 
associated with the veteran's service-connected disability 
may be rated separately unless it constitutes the same 
disability or the same manifestation.  Esteban, 6 Vet. App. 
261.  The critical element is that none of the symptomatology 
is duplicative or overlapping; the manifestations of the 
disabilities must be separate and distinct.  Esteban, 6 Vet. 
App. at 261, 262.

When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001)

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In that decision, the CAVC also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Analysis
Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999) withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured as 
described in section 5108 of this title.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law. 

During the course of the appeal the Board remanded this case 
in September 1997 and March 1999 for additional development 
of the record.  The veteran was given notice of the 
information/medical evidence necessary to substantiate his 
claim.  The veteran noted to be receiving treatment at Eglin 
Air Force Base, Florida since retirement from active duty.  
Such records have been obtained by the RO.  

Moreover, in May 2000 the RO afforded a the veteran a special 
orthopedic examination with respect to his claim. 

The record presently consists of service medical records; 
postservice podiatric treatment records and reports of VA 
examinations including a special orthopedic examination 
report in May 2000.  The extensive record provides a complete 
basis for determining the issue on appeal.  

In its rating decision, statement of the case, and associated 
correspondence, the RO in the aggregate essentially notified 
the appellant which portion of the evidence was to be 
submitted by him and which was to be provided by VA 
consistent with section 5103A.  

VA in effect indicated to the appellant that VA would obtain 
records for him which he adequately identified and authorized 
for release.  Therefore, such notification to the appellant 
satisfies the requirement that VA advise the appellant as to 
which evidence, if any, he is to submit, and which VA will 
obtain.  38 U.S.C.A. § 5103(a) (West Supp. 2002); see 
Quartuccio v. Principi, 01-997 (U.S. Vet. App. June 19, 
2002).




In light of the above, it is concluded that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained. 

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law. 

There is no useful purpose in remanding the issue decided 
below.  Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no benefit flowing to the 
veteran.  


Initial Increased Evaluations

Bilateral Pes Planus

The Board notes that the competent medical evidence of record 
including a report of a VA examination in March 1994, post-
retirement treatment records and report of a special VA 
orthopedic examination in May 2000 show that the veteran's 
bilateral pes planus has remained stable over the years since 
separation from active service.  The symptomatology resulting 
from the veteran's bilateral flat feet is productive of no 
more than mild disability.  Importantly, the Board points out 
that the veteran stated that as far as his flat feet were 
concerned, they were not a problem.  

The competent medical evidence fails to show symptomatology 
resulting from the veteran's bilateral flat feet meeting or 
more nearly approximating moderate bilateral flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet thereby warranting a compensable evaluation.  

Moreover, there is no competent evidence of functional loss 
due to pain and arthritis which would warrant the assignment 
of a compensable rating under 38 C.F.R. §§ 4.40, 4.45, 4.59 
or the holding in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Also, the Board points out that symptoms associated 
with the intercurrent partial Achilles tendon tear on the 
right side may not be considered in determining entitlement 
to an increased rating for service-connected bilateral pes 
planus.  38 C.F.R. § 4.14.

The record lacks confirmation of adequate pathology related 
to service-connected bilateral pes planus disability either 
meeting or more nearly approximating the criteria for an 
initial compensable evaluation.  As such, the practice known 
as "staged ratings" as cited in Fenderson v. West, 12 Vet. 
App. 119 (1999), is not for application in this case.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial (compensable) evaluation for bilateral pes planus.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Left Heel Plantar Fasciitis

Importantly, the Board recognizes that the veteran maintains 
that his primary foot impairment is due to service-connected 
plantar fasciitis of the left heel.  




The pertinent competent medical evidence shows persistently 
ongoing symptoms of symptomatology resulting solely from 
service-connected plantar fasciitis of the left heel more 
nearly approximating moderately severe disability with 
consideration of 38 C.F.R.  §§ 4.40, 4.45, the holding in 
DeLuca and the benefit of the doubt doctrine.

However, the record lacks competent medical evidence 
demonstrating plantar fasciitis of the left heel meeting or 
more nearly approximating disability productive of severe 
foot impairment thereby warranting the maximum schedular 
rating of 30 percent under Diagnostic Code 5284.  

Moreover, by comparison, a 30 percent evaluation under 
Diagnostic Code 5278 for an acquired claw foot, unilateral, 
requires marked contraction of the plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  

By comparing the veteran's symptoms with the objective 
criteria listed under Diagnostic Code 5278, the Board 
concludes that the functional limitations imposed by the 
veteran's symptoms do not equate to a level of severity 
represented by marked contraction of the plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity.  

Similarly, the functional limitations imposed by the 
veteran's symptoms do not equate to a level of severity 
warranting a 30 percent evaluation under Diagnostic Code 5278 
for unilateral flatfoot. 

Moreover, considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a rating 
in excess of 20 percent for plantar fasciitis of the left 
heel.  



No weakness, incoordination, fatigability, instability, 
tenderness, redness, heat, abnormal movement, atrophy, nor 
muscle wasting is clinically shown to cause an increased 
level of plantar fasciitis disability of the left heel beyond 
the 20 percent evaluation for moderately severe impairment 
now assigned.  Radiographic studies have been negative for 
arthritis.

The practice known as "staged ratings" as cited in Fenderson 
v. West, 12 Vet. App. 119 (1999), is not for application in 
this case.


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided and obviously 
considered the criteria for assignment of an extraschedular 
rating, but did not assign increased evaluations on this 
basis.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The bilateral pes planus and plantar fasciitis of the left 
heel disabilities at issue have not rendered the veteran's 
clinical picture unusual or exceptional in nature, have not 
markedly interfered with employment, and have not required 
frequent inpatient care as to render impractical the 
application of regular schedular standards.  Accordingly, 
there exists no basis upon which to refer the veteran's case 
to the Under Secretary for Benefits or the Director of the VA 
Compensation and pension service for consideration of 
extraschedular evaluation.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  


ORDER

Entitlement to an initial compensable evaluation for 
bilateral pes planus is denied.

Entitlement to an initial evaluation of 20 percent for 
plantar fasciitis of the left heel is granted, subject to the 
regulations governing the payment of monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

